Case 6:20-cv-00980-ADA Document 27-1 Filed 04/12/21 Page 1 of 13




                 Exhibit 1
           Case 6:20-cv-00980-ADA Document 27-1 Filed 04/12/21 Page 2 of 13

                                                                                            USOO7054346B2


(12) United States Patent                                                (10) Patent No.:              US 7,054,346 B2
       Balachandran et al.                                               (45) Date of Patent:                    May 30, 2006

(54) ENHANCED FREQUENCY HOPPING IN A                                       5,235,613 A    8, 1993 Brown et al.
     WIRELESS SYSTEM                                                       5,377,221 A * 12/1994 Munday et al. ............. 375/133
                                                                           5.453,976 A * 9/1995 Glanville et al. .        ... 370.287
(75) Inventors: Krishna Balachandran, Middletown,                          E. f ck AS R to et al.
                                                                            4- 4 -                    aO C. a.
                                                                                                                          - - - 3.
                                                                                                                          ---

                    N SS:  ESE
                       J): Suru
                                     Bell Mes,
                                anWall, Sel1n,
                                                                           6,249,540 B1* 6/2001 Dicker et al. .....
                                                                           6,272,353 B1* 8/2001 Dicker et al. .....
                                                                                                                          ...... 455,517
                                                                                                                                 375,133
                    (US); James Paul Seymour,                              6,345,066 B1* 2/2002 Haartsen ........         ... 375/130
               Naperville, IL (US)                                         6,400,751 B1* 6/2002 Rodgers ..................... 375/132
(73) Assignee: Lucent Technologies Inc., Murray Hill,                            FOREIGN PATENT DOCUMENTS
                    NJ (US)                                         GB                   2340694       2, 2000
 c                                      - 0                         WO               WO O1? 11795      2, 2001
(*) Notice:         Subject to any disclaimer, the term of this     WO               WO O1/29.984      4/2001
                    patent is extended or adjusted under 35
                    U.S.C. 154(b) by 842 days.                                           OTHER PUBLICATIONS
                                                                    3GPP TS 05.02, "3" Generation Partnership Project; Tech
(21) Appl. No.: 09/850,124                                          nical Specification Group GERAN; Digital Cellular Tele
          1-1.                                                      communications System; Multiplexing and Multiple Access
(22) Filed:         May 7, 2001                                     on the Radio Path (Release 1999).
(65)                   Prior Publication Data                       * cited by examiner
     US 2002/0164990 A1             Nov. 7, 2002                    Primary Examiner Stephen Chin
(51) Int. Cl                                                        Assistant Examiner—Eva Zheng
        H04B I/69              (2006.01)                            (57)                        ABSTRACT
(52) U.S. Cl. ...................... 375/130; 375/136; 375/133;
                                      375/132; 370/287; 455/517     A wireless endpoint employs frequency hopping for com
(58) Field of Classification Search ................ 375/130,       municating signals in a wireless communications system.
                      375/133,136, 132; 370/287; 455/517            Over a time period T, the wireless endpoint performs
        See application file for complete search history.           pseudo-random selection of a frequency from a hopping set
                                                                    of N frequencies such that over at least a portion of the time
(56)                   References Cited                             period T, the frequency selection is constrained to less than
                                                                    the N frequencies.
                 U.S. PATENT DOCUMENTS
       4,654,859 A * 3/1987 Kung et al. ................. 375,136                      19 Claims, 6 Drawing Sheets




                                                Set c = H, where R = S, modulo F




                                                        Fiti. then Set F = F and
                                      shift H cyclically to the right (F-Fi)modulo N)
    Case 6:20-cv-00980-ADA Document 27-1 Filed 04/12/21 Page 3 of 13


U.S. Patent       May 30, 2006        Sheet 1 of 6     US 7,054,346 B2



                                 -D
                                      oss

                      |
                                      s |- s     -C-


                                                       |
      Case 6:20-cv-00980-ADA Document 27-1 Filed 04/12/21 Page 4 of 13


U.S. Patent         May 30, 2006    Sheet 2 of 6                   US 7.054,346 B2




                          ----------------------------




                                                       JOS 30 AI
  Z'OIH
    Case 6:20-cv-00980-ADA Document 27-1 Filed 04/12/21 Page 5 of 13


U.S. Patent       May 30, 2006    Sheet 3 of 6         US 7,054,346 B2




                                                   |
   Case 6:20-cv-00980-ADA Document 27-1 Filed 04/12/21 Page 6 of 13


U.S. Patent                                           US 7,054,346 B2
    Case 6:20-cv-00980-ADA Document 27-1 Filed 04/12/21 Page 7 of 13


U.S. Patent       >     3   ±                          US 7.054,346 B2




            909       ?0I       SIS
    Case 6:20-cv-00980-ADA Document 27-1 Filed 04/12/21 Page 8 of 13


U.S. Patent          May 30, 2006   Sheet 6 of 6       US 7.054,346 B2




     9
     IH
     10




                 QS.Ing Jºqu nN
         Case 6:20-cv-00980-ADA Document 27-1 Filed 04/12/21 Page 9 of 13


                                                     US 7,054,346 B2
                               1.                                                                     2
     ENHANCED FREQUENCY HOPPING IN A                                    traffic channel. For full-rate voice users, eight bursts are
                   WRELESS SYSTEM                                       transmitted over pseudo-randomly generated frequencies (it
                                                                        is assumed for this example that there are eight frequencies
               FIELD OF THE INVENTION                                   to select from: f to f,). As can be observed from FIG. 1,
                                                                        coded speech frame 1 encounters frequency, f, on 3 out of
  This invention relates generally to communications and,               the 8 bursts that it is interleaved across. This implies that
more particularly, to wireless communications systems.                  speech frame 1 experiences only 6 out of 8 possible inde
         BACKGROUND OF THE INVENTION
                                                                        pendent fading states (assuming there is Sufficient separation
                                                                   10
                                                                        between each of the frequencies). Similarly, it can be
   Advances in wireless technologies have propelled a                   observed for speech frame 2 that frequencies, f. f. and fare
migration in features and services provided to the end user.            repeated two times each on the 8 bursts over which coded
Network operators may however need to support multiple                  speech frame 2 is interleaved. In this case, speech frame 2
and perhaps migratory technologies with limited spectrum.               experiences only 5 out of 8 possible independent fading
Therefore, radio resource management techniques that               15   states. In other words, the GSM pseudo-random frequency
improve spectral efficiency and/or system capacity are                  hopping algorithm does not maximize the number of unique
always of interest to network operators.                                frequencies (or independent fading states) in this case. This
   Higher spectral efficiency and/or voice capacity can be              has consequences for low mobility users where the fading
achieved in the Global System for Mobile Communication                  tends to be strongly correlated for time duration in excess of
(GSM) Enhanced Data rates for Global Evolution (EDGE)                   the interleaving depth of a speech frame. In this case, users
Radio Access Network (GERAN) through tight frequency                    may hop to the same frequency multiple times, experiencing
reuse (e.g., 1/3 or 1/1 reuse). Current GSM deployments                 similar channel fading conditions each time. With typical
employ techniques such as frequency hopping in order to                 channel coding schemes employed for speech traffic chan
combat the effects of fading and interference. The perfor               nels and control signaling channels, increased correlation
mance improvement achieved through frequency hopping               25   within the interleaving depth can lead to degradation in error
for voice users at the link and system level directly translates        performance.
into higher capacity.
   On a GSM full rate traffic channel, 20 ms (milli-second)                         SUMMARY OF THE INVENTION
speech frames are convolutionally encoded and diagonally
interleaved over a sequence of 8 bursts in a time slot. In the     30
case of a half rate channel, speech is coded and diagonally                In accordance with the invention, a wireless endpoint
interleaved over a sequence of 4 alternate bursts in a time             transmits signals using frequency hopping over a time
slot. Frequency hopping is carried outburst by burst in order           period T by selecting a frequency from a set of N frequencies
to mitigate the effects of slow fading and interference. It             such that over at least a portion of the time period T, the
provides the following benefits: fading diversity, interferer      35   frequency selection is constrained to less than the N fre
diversity, and interference averaging.                                  quencies.
   In practical systems, the frequency hopping is typically                In an embodiment of the invention, a wireless endpoint
non-ideal and the benefits of fading and interferer diversity           employs frequency hopping for communicating signals in a
are not fully realized. With respect to frequency hopping               wireless communications system. Over a time period T, the
techniques, GSM specifies cyclic frequency hopping and             40
                                                                        wireless endpoint performs pseudo-random selection of a
pseudo-random frequency hopping (e.g., see 3GPP TS                      frequency from a hopping set such that over at least a portion
45.002, “3' Generation Partnership Project: Technical                   of the time period T the choice of frequencies to select from
Specification Group GERAN: Digital Cellular telecommu                   within the hopping set is constrained as a function of
nications System (Phase 2+); Multiplexing and Multiple                  previously selected frequencies. In particular, prior selected
Access on the Radio Path (Release 4)). If the number of            45
                                                                        frequencies are temporarily prohibited from being selected
frequencies is sufficient, then cyclic hopping provides full
fading diversity. (As referred to herein, full fading diversity         again from the hopping set. Thus, repetition of frequencies
is where every burst within the interleaving depth of a                 over the time period T is reduced.
speech frame experiences an independent fading state. This
is possible only if the number of frequencies is greater than      50         BRIEF DESCRIPTION OF THE DRAWING
the number of bursts over which a speech frame is inter
leaved and the frequencies are sufficiently separated from                 FIG. 1 illustrates prior art frequency repetition in a GSM
each other.) However, cyclic hopping does not provide the               pseudo-random hopping sequence over an illustrative time
benefits of interferer diversity and interference averaging.            period;
The pseudo-random frequency hopping algorithm specified            55      FIG. 2 shows an illustrative high-level block diagram of
in GSM provides interferer diversity and achieves long-term             a wireless endpoint for use in accordance with the principles
interference averaging but does not guarantee fading diver              of the invention;
sity (i.e., no frequency repetitions) within the interleaving              FIG. 3 illustrates constrained frequency hopping in a
depth of a speech frame.                                                GSM pseudo-random hopping sequence over an illustrative
   With respect to GSM pseudo-random frequency hopping,            60
                                                                        time period, T:
if a large amount of spectrum is allocated, then there are                 FIG. 4 shows Table One, which lists the parameters used
many frequencies over which users can hop and repeated                  in determining a pseudorandom frequency index S;
frequencies over a short interval are not common. However,
in limited spectrum scenarios where the number of frequen                  FIG. 5 shows an illustrative flow chart embodying the
cies are smaller than the number of bursts over the inter          65   principles of the invention; and
leaving depth (40 ms in the speech case), frequency repeti                 FIG. 6 shows Table Two, which illustrates an application
tions always occur. This is illustrated in FIG. 1 on a full rate        of the inventive concept.
        Case 6:20-cv-00980-ADA Document 27-1 Filed 04/12/21 Page 10 of 13


                                                    US 7,054,346 B2
                                    3                                                             4
                  DETAILED DESCRIPTION                                and is the set of F frequencies over which a wireless
                                                                      endpoint is currently allowed to hop and
  Other than the inventive concept, familiarity with GSM is                 B-Hr, . . . , HN }                                  (3)
assumed and is not described herein. For example, other          5
than the inventive concept, a form of frequency hopping               and is the set of (N-F) frequencies over which a wireless
used in GSM is described in 3GPP TS 45.002, “3' Genera                endpoint is not currently allowed to hop. In other words, H
tion Partnership Project; Technical Specification Group               can be viewed as being divided into a set of allowable
GERAN; Digital Cellular telecommunications System                     frequencies (A) and a set of prohibited frequencies (B). Let
(Phase 2+); Multiplexing and Multiple Access on the Radio        10
                                                                      the range of F be defined by F, and F, where
Path (Release 4). In addition, the inventive concept is               0s F.<FSN.
implemented using conventional programming techniques,                   For each hop (hops occur every 4.615 ms frame in the
which as such, will not be described herein.                          case of GSM), the transmitter and receiver (of corresponding
   FIG. 2 shows a high-level block diagram of a represen              wireless endpoints as represented by wireless endpoint 200
tative wireless endpoint 200 for use in accordance with the      15
                                                                      of FIG. 2) first use the following procedure in order to
principles of the invention. Other than the inventive concept,        determine a pseudo-random frequency index, S (also
the elements shown in FIG. 2 are well known and will not              referred to herein as a hopping index sequence value). Steps
be described in detail. Wireless endpoint 200 represents a            (4) through (8), below, are found in section 6.2.3 of the
stored-program-control-based processor architecture and               above-mentioned standard, 3GPP TS 45.002. Values for M
includes processor 250, memory 260 (for storing program               (where 0s Ms 152) and S (where 0s Ss N-1) are computed
instructions and data (such as a set of hopping frequencies),         as follows:
as further described below) and communications interface(s)
265 for coupling to one or more wireless communication
paths as represented by path 266 (e.g., 265 represents a
wireless transmitter and a wireless receiver). In the context              M'=M modulo (2 NBIN);                                (5)
of this invention, e.g., processor 250 and memory 260            25
implement (among other functions not described herein) a                    T=T3 modulo (2 NBIN);                               (6)
constrained frequency hopping method for selecting fre                     if M'<N, then                                        (7)
quencies for use in transmission of signals via communica
tions interface 265. A detailed description of the reception
and transmission of wireless signals is not necessary for the    30
inventive concept and, as Such, is not described herein.                   else,
Except as noted below, it is assumed that the wireless
endpoint 200 is a part of a GSM system (not shown) and is                  S=(M-T") modulo N:                                   (9)
in communication with another wireless endpoint (not
shown). Wireless endpoint 200 is representative of any           35
wireless device, e.g., a base station, mobile station, user           where the parameters used above are defined in Table One,
terminal, etc.                                                        which is shown in FIG. 4 (additional information on the
  In accordance with the invention, hopping frequency                 parameters shown in Table One are found in the above
sequences are constrained in order to reduce, or minimize,            mentioned standard 3GPP TS 45.002).
repeated frequencies over a time period T. Consider a class      40
                                                                        Normally, S is used to select one of the frequencies from
of hopping sequences for which constraints are imposed to             H. However, and in accordance with the invention, this
minimize repeated frequencies. For example, if the total              pseudo-random frequency index, S, is now used to select
number of frequencies, N, in a hopping set is equal to 4, the         one of the allowable frequencies in A. Note, that the pseudo
hopping sequence is constrained to prevent any repeats                random frequency index S corresponds to the Mobile Allo
within a set of four bursts. Thus across two consecutive sets
                                                                 45
                                                                      cation Index (MAI) that is generated by the GSM hopping
of four bursts, no frequency would be repeated three or more          algorithm for non-zero HSN (Hopping Sequence Number)
times. A similar case can be made for N=8. In this case, a            and MAIO=0, where MAIO is the Mobile Allocation Index
constrained hopping sequence prevents the repetition of any           Offset. (In the generation of the pseudo-random frequency
frequency over 8 consecutive bursts (i.e., it guarantees 8            index, S, as described below for the inventive concept,
independent fading states). Hence, the maximum frequency              MAIO-O is employed for all users in a sector to ensure that
repeat across an 8-tuple would be 1. This is shown in FIG.       50
                                                                      users within a sector choose identical indices of H. This
3 for an illustrative speech frame 1, which illustrates con           guarantees that the hopping states are identical between all
strained frequency hopping on a full rate traffic channel. It         users within a sector. In GSM, each user in a sector is
should be noted that although the negative effects of fre             assigned a unique MAIO. This ensures that the frequency
quency repetitions decrease for GSM hopping sets with                 hopping sequences between users in the same sector are
larger values of N, e.g., N=12, the inventive concept still      55
                                                                      orthogonal. This concept still applies when using the inven
provides improvement.
   In accordance with the invention, a hopping state, H, is           tive concept described below (e.g., see equation (11), below)
defined to be:                                                        as modulo addition of the MAIO guarantees no intra-sector
                                                                      collisions.) Now, let the sequence of pseudo-random fre
      H={Ho, H1. . . . . HF 1, HF, . . . . HN-1},          (1)   60
                                                                      quency indices generated by the above-described algorithm
                                                                      be S={So, S. S. ... }. Note that Se{0, 1,...,N-1} can
which is a vector of length N, where N is the total number            be larger than the number of allowable frequencies F.
of frequencies available to hop over, and F is sN and is the          Therefore, in this constrained hopping algorithm, a wireless
number of frequencies in H over which the wireless end                endpoint hops to:
point is constrained to hop. H can also be defined as            65        Hopping Frequency=(H+MAIO) modulo N where           (10)
H=AUB, where
      A={Ho, H1, . . . . HF 13,                            (2)             S'=(S) modulo F.                                    (11)
          Case 6:20-cv-00980-ADA Document 27-1 Filed 04/12/21 Page 11 of 13


                                                     US 7,054,346 B2
                               5                                                                     6
   In other words, and in accordance with the invention, S'             In this example though the positions are the same since the
is restricted to the allowable set, A.                                  selected indeX position and the value of F are the same, i.e.,
   Turning now to FIG. 5, an illustrative flow chart is shown           3. Therefore, the ordering of the frequencies in H does not
for updating the hopping state for a constrained frequency              change. Finally, F is adjusted to 2, as shown in the final
hopping method in accordance with the principles of the                 column entry for row 3 of Table Two.
invention. In steps 505, 510 and 515, the value of the                     For the next burst number of 2, the next hop frequency is
currently hopped frequency, H, is swapped (via the variable             now restricted to 1 and 6 since the size of Ahas been reduced
c) with H. , the last allowable frequency in A. Thus, the               as shown in row 4 of Table 2 (since F now equals 2). The hop
currently hopped frequency becomes the last element in the              frequency is computed in accordance with equation (11),
set A, at position F-1. In the step 520, the size of A is          10   above, with the result shown in row 4 of Table Two, i.e.,
reduced by decrementing F by one so that the set of                     Ho-1. His now adjusted as shown in the flow chart of FIG.
frequencies over which the user can hop for the next burst              5, i.e., H={6 1 4 3 2 057. In other words, the frequency
is reduced (thus, excluding the currently hopped frequency,             value at the computed indeX position 0 is exchanged with the
which is now effectively inserted into B). In step 525, if F            frequency value at index position (F-1). In this example, 1
reaches a predetermined minimum value, F. (e.g., 0), F is          15   is exchanged with 6 at the 0" and 1 positions. Finally, F is
reset to F, and H is cyclically shifted to the right by                 adjusted to 1, as shown in the final column entry for row 4
(F-Fi) modulo N, and A is set equal to the first F.                     of Table Two.
elements of H (while B=H-A (which in some instances my                    For the next burst number of 3, the next hop frequency is
be the null set)). In this way, the oldest candidates in H can          now restricted to 6 since the size of A has been reduced as
be considered once again.                                               shown in row 5 of Table 2 (since F now equals 1). The hop
   Consider an example with the following parameters:                   frequency is computed in accordance with equation (11),
   N=8 frequencies;                                                     above, with the result shown in row 5 of Table Two, i.e.,
   F.O. F. 4:                                                           H-6. His now adjusted as shown in the flow chart of FIG.
  Initial hopping state H={13 462 057 (obviously, each                  5, i.e., H={6 1 4 3 2 057. In other words, the frequency
        number in H corresponds to an a priori assigned            25   value at the computed indeX position 0 is exchanged with the
        frequency); and                                                 frequency value at indeX position (F-1). In this example
  Initial value of F=4.                                                 though the positions are the same since the selected index
  Table Two, shown in FIG. 6, illustrates the constrained               position and the value of F are the same, i.e., 0. As such, the
frequency hopping method when the GSM hopping index                     ordering of the frequencies in H does not change. Finally, F
sequence, S, is illustratively equal to 15 241 ... } for the       30   is adjusted to 0, as shown in the final column entry for row
first 5 bursts (burst number 0 through burst number 4). As              5 of Table Two. However, this update to F indicates that the
can be observed from Table Two, the first column shows the              minimum value is reached and hence, H is cyclically shifted
burst number, the second column shows the associated value              by (F-Fi) mod N=4 and F is reset to F-4. This is
                                                                                    fia                                  f
of the hopping index sequence for that burst number (taken              shown by the additional entries in row 5 of columns 5 and
from S={1 52 4 1 ... }); the third column illustrates the          35   6 of Table Two, where now H={2 057 6 1 4 3} and F-4.
allowable frequency set A: the fourth column shows the                  Consequently, for the next burst number of 4, the size of A
computed hop frequency in accordance with equations (10)                has been increased as shown in row 6 of Table 2 (since F
and (11), above; the fifth column shows the updating of H               now equals 4) and A={2 0 5 7. As a result of this
(or equivalently A (and B for that matter)) using the method            constrained frequency hopping method, the hop sequence
shown in FIG. 5; and the sixth column illustrates the value        40   for the first 5 burst numbers is: 3, 4, 1, 6, (of course assuming
of F.                                                                   that the MAIO associated with this user equals 0, else refer
  As noted above, and shown in the first row of Table Two,              to equation (11)).
the initial set of hopping frequencies is H={13 462 057                    This algorithm is stated in a general way to allow flex
and F-4. As such, for the first burst number of 0, A is                 ibility in the actual implementation. Although the proposed
effectively set equal to the first four hopping frequencies of     45   change ultimately alters the hopping sequence, this algo
H, as shown in row 2 of Table Two (and the remaining                    rithm uses the existing GSM hopping framework thus allow
frequencies of H are a part of B). The hop frequency is                 ing legacy mobiles to be easily Supported. In addition, the
computed in accordance with equation (11), above, with the              similarity to the current GSM hopping algorithm allows this
result shown in row 2 of Table Two, i.e., H3. H is now                  feature to be turned off for cases such as large spectrum
adjusted as shown in the flow chart of FIG. 5, i.e., H={1 6        50   deployments where little to no gains do not warrant the
4 3 2 057. In other words, the frequency value at the                   additional complexity. In such cases, the regular GSM
computed indeX position 1 is exchanged with the frequency               hopping algorithm can be employed.
value at index position (F-1). In this example, 3 is                       Note, it is recommended that wireless endpoints run the
exchanged with 6 at the 1 and 3" positions (recalling that              proposed algorithm at all times, even during silence, in order
the position index begins at 0). Finally, F is adjusted to 3, as   55   to maintain the hopping state. Maintaining hopping states is
shown in the final column entry for row 2 of Table Two.                 needed to ensure that there are no intra-sector collisions.
  As a result, since F is now equal to 3, for the next burst               Since the algorithm considers consecutive bursts span
number of 1, the next hop frequency is now restricted to 1,             ning multiple frames, the algorithm easily applies to full rate
6, or 4 since the size of A has been reduced as shown in row            voice (diagonally interleaved) and data (block interleaved)
3 of Table 2. (Alternatively, the allowed frequency selections     60   services. The algorithm also applies to half rate voice if
from H have been constrained to the first three frequencies.)           N28.
The hop frequency is computed in accordance with equation                  The following should be noted with respect to protocol
(11), above, with the result shown in row 3 of Table Two,               aspects. When a user enters the system (e.g. at the start of a
i.e., H=4. H is now adjusted as shown in the flow chart of              Voice call), the wireless endpoint must know the hopping
FIG. 5, i.e., H={16 4 3 2 057. In other words, the                 65   state, H, the number of currently allowable frequencies, F,
frequency value at the computed indeX position 2 is                     and the range of F defined by Fmin and Fmax where
exchanged with the frequency value at index position (F-1).             0s FminkFmaxs F. Fmin and Fmax are assumed to be
          Case 6:20-cv-00980-ADA Document 27-1 Filed 04/12/21 Page 12 of 13


                                                     US 7,054,346 B2
                               7                                                                8
provided during call setup. The network can provide H and          3. A method of frequency hopping for use in wireless
F to a wireless endpoint (e.g., a user terminal) in any number equipment, the method comprising the steps of:
of ways, such as:                                                  initializing a hopping set to a size of F frequencies, the
   1) These parameters can be provided during call setup              hopping set used to pseudorandomly select therefrom
      signaling from another wireless endpoint along with an 5        hopping frequencies over a time period T. and
      associated timestamp by Suitable modification of mes         reducing the size of the hopping set over a portion of the
      Sages used in existing call setup protocols. Since the          time period T by at least one frequency Such that at least
      algorithm to reconstruct the time evolution of H and F          one of the selected frequencies is prohibited from
      are known, either wireless endpoint can then determine          Subsequent selection in at least a portion of the time
      the state information at the current time (effectively 10       period T.
      providing information on A, etc.); or                        where F is the number of frequencies in a hopping state,
   2) Alternatively, state information can be autonomously            H, over which a wireless endpoint is constrained to
      derived at a wireless endpoint by refreshing the state          hop.
      information at pre-determined time instants. For             4. A method of frequency hopping for use in wireless
      example, the state can be refreshed (i.e., H={Ho, 15 equipment, the method comprising the steps of:
      H. . . . , H, FFmax) at predetermined time                   initializing a hopping set to a size of N frequencies, the
      instants. The wireless endpoint can then reconstruct the        hopping set used to select therefrom hopping frequen
      time evolution of H and F from the previous refresh             cies over a time period T; and
      instant to the current time.                                 pseudorandomly selecting frequencies from the hopping
   As described above, and in accordance with the invention,          set over the time period T such that at least one of the
a constrained hopping sequence has been described for                 Selected frequencies is prohibited from Subsequent
reducing the rate at which frequencies are repeated (or               selection in at least a portion of the time period T.
alternatively, maximizes the number of independent fading          where N is the total number of frequencies available for
states). The use of constrained frequency hopping allows              frequency hoping.
GSM pseudo-random frequency hopping to achieve full 25 5. A method of frequency hopping for use in wireless
fading diversity under spectrum constraints within the inter equipment, where a hopping set is initialized to a size of N
leaving depth of a speech frame. As such, the constrained frequencies, the hopping set used to select therefrom hop
hopping algorithm maximizes the number of unique fre ping frequencies over a time period T, the method compris
quencies that occur over the interleaving depth of a speech ing the steps of
frame. This permits an improvement in fading diversity 30 determining a hopping index value;
performance with negligible impact on interferer diversity         modifying the hopping index value by at least the modulo
and interference averaging capability of the existing GSM             of a number F, where FSN:
pseudo-random hopping algorithm.                                   pseudorandomly selecting a hopping frequency from the
   The foregoing merely illustrates the principles of the             hopping set of a function of the modified hopping index
invention and it will thus be appreciated that those skilled in 35    value;
the art will be able to devise numerous alternative arrange-       adjusting the order of the hopping set such that the
ments which, although not explicitly described herein,                Selected hopping frequency is now at a position corre
embody the principles of the invention and are within its             sponding to the value of F and Such that at least one of
spirit and scope. For example, although illustrated in the            the selected frequencies is prohibited from subsequent
context of pseudo-random frequency selection, other selec- 40         selection in at least a portion of the time period T:
tion methods may be used. Also, although shown as a                reducing the value of F, and
separate elements, any or all of the elements of FIG. 1 (e.g.,     returning to the determining step,
260) may be implemented in a stored-program-controlled             where N is the total number of frequencies available for
processor.                                                            frequency hopping and where F is the number of
  What is claimed:                                                 45        frequencies in a hopping State, H., over which a wireless
  1. A method for use in wireless equipment, the method                      endpoint is constrained to hop.
comprising the steps of                                                   6. The method of claim 5 wherein when the value of F
  transmitting signals using frequency hopping over a time              reaches a predefined minimum value, further including the
     period T. by                                                       step of shifting the hopping set in a cyclical direction by a
  pseudorandomly selecting a frequency from a set of N             50   value equal to a difference between a predefined maximum
     frequencies such that over at least a portion of the time          value for F and the minimum value, modulo N.
     period T, the frequency selection is constrained to less             7. A method for frequency hopping for use in wireless
     than the N frequencies and such that at least one of the           equipment, the method comprising the steps of:
     Selected frequencies is prohibited from Subsequent                   initializing a hopping set to a size of N frequencies, the
     selection in at least a portion of the time period T.         55        hopping set used to select therefrom hopping frequen
  where N is the total number of frequencies available for                   cies over a time period T:
     frequency hopping.                                                   dividing the hopping set into an allowable frequency set
  2. A method of frequency hopping for use in wireless                       and a prohibited frequency set;
equipment, the method comprising the steps of:                            pseudorandomly selecting frequencies from the allowable
  storing a set of hopping frequencies; and                        60        frequency set; and
  pseudorandomly selecting frequencies from the set of                    after at least one frequency selection, adjusting the mem
     hopping frequencies over a time period T by limiting                    bership in the allowable frequency set and the prohib
     the available frequencies from the hopping set over at                  ited frequency set such that at least one of the selected
     least a portion of the time period T such that at least one             frequencies is prohibited from Subsequent selection in
     of the selected frequencies is prohibited from subse-         65        at least a portion of the time period T.
     quent selection in at least a portion of the time period             where N is the total number of frequencies available for
     T.                                                                      frequency hopping.
        Case 6:20-cv-00980-ADA Document 27-1 Filed 04/12/21 Page 13 of 13


                                                     US 7,054,346 B2
                             9                                                                       10
   8. The method of claim 7 wherein membership in the                     16. A wireless endpoint comprising:
allowable frequency set and the prohibited frequency set at               a memory for storing a hopping set comprising N fre
a current time is derived from knowledge of the allowable                    quencies, the hopping set used to select therefrom
frequency set and the prohibited frequency set at an earlier                 hopping frequencies over a time period T. and
time.
  9. The method of claim 7 wherein knowledge of the                       a processor for pseudorandomly selecting frequencies
allowable frequency set and the prohibited frequency set at                  from the hopping set over a time period T such that at
a particular time is provided by one wireless endpoint to                    least one of the selected frequencies is prohibited from
another wireless endpoint through explicit signaling.                        Subsequent selection in at least a portion of the time
   10. The method of claim 7 wherein all N frequencies in          10        period T.
the hopping set are assumed allowable at pre-determined                   where N is the total number of frequencies available for
time instants.                                                               frequency hopping.
   11. A pseudorandom frequency hopping method for use in                 17. A wireless endpoint comprising:
wireless equipment, the method comprising the steps of:                   a memory for storing a hopping set comprising N fre
   dividing a hopping set into an allowable frequency set and      15
                                                                             quencies, the hopping set used to pseudorandomly
      a prohibited frequency set; and
  transmitting information associated with the division of                   Select therefrom hopping frequencies over a time
     the hopping set to another wireless endpoint Such that                  period T; and
      at least one of the selected frequencies is prohibited              a processor for (a) determining a hopping index value, (b)
      from Subsequent selection in at least a portion of the                 modifying the hopping index value by at least the
     time period T.                                                          modulo of a number F where Fs N, (c) selecting a
  12. The method of claim 11 wherein the transmitted                         hopping frequency from the hopping set as a function
information enables the other wireless endpoint to derive the                of the modified hopping index value, (d) adjusting the
allowable frequency set.                                                     order of the hopping set Such that the selected hopping
  13. A wireless endpoint comprising:                              25        frequency is now at a position corresponding to the
  a transmitter for transmitting signals using frequency                     value of F such that at least one of the selected
     hopping over a time period T; and                                       frequencies is prohibited from Subsequent selection in
  a processor for pseudorandomly selecting a frequency                       at least a portion of the time period T. (e) reducing the
     from a set of N frequencies such that over at least a                   value of F; and (f) returning to (a),
     portion of the time period T, the frequency selection is      30
     constrained to less than the N frequencies and Such that              where N is the total number of frequencies available for
     at least one of the selected frequencies is prohibited                  frequency hopping and where F is the number of
     from Subsequent selection in at least a portion of the                  frequencies in a hopping State, H., over which a wireless
     time period T.                                                          endpoint is constrained to hop.
  where N is the total number of frequencies available for         35      18. The wireless endpoint of claim 17 wherein when the
     frequency hopping.                                                 value of F reaches a predefined minimum value, the pro
  14. A wireless endpoint comprising:                                   cessor further shifts the hopping set in a cyclical direction by
  a memory for storing a set of hopping frequencies; and                a value equal to a difference between a predefined maximum
  a processor for pseudorandomly selecting frequencies                  value for F and the minimum value, modulo N.
     from the set of hopping frequencies over a time period        40
                                                                          19. A wireless endpoint comprising:
     T by limiting the available frequencies from the hop
     ping set over at least a portion of the time period T Such           a memory for storing a hopping set comprising N fre
     that at least one of the selected frequencies is prohibited            quencies, the hopping set used to select therefrom
     from Subsequent selection in at least a portion of the                 hopping frequencies over a time period T. and
     time period T.                                                45     a processor for (a) dividing the hopping set into an
  15. A wireless endpoint comprising:                                       allowable frequency set and a prohibited frequency set,
  a memory for storing a hopping set comprising F fre                       (b) pseudorandomly selecting frequencies from the
     quencies, the hopping set used to pseudorandomly                       allowable frequency set, and (c) after at least one
     Select therefrom hopping frequencies over a time                       frequency selection, adjusting the membership in the
     period T; and                                                 50
                                                                            allowable frequency set and the prohibited frequency
  a processor for reducing the size of the hopping set over                 set Such that at least one of the selected frequencies is
     a portion of the time period T by at least one frequency               prohibited from Subsequent selection in at least a
     Such that at least one of the selected frequencies is                  portion of the time period T.
     prohibited from Subsequent selection in at least a
     portion of the time period T.                                 55     where N is the total number of frequencies available for
  where F is the number of frequencies in a hopping state,                  frequency hopping.
     H, over which a wireless endpoint is constrained to
     hop.
